[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-2219

                        UNITED STATES,

                           Appellee,

                              v.

DANIEL J. ORTIZ-MEDINA, A/K/A FLAT TOP, A/K/A FLAT, A/K/A DEINI,

                     Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]

                                         

                            Before

                     Boudin, Circuit Judge,
                 Coffin, Senior Circuit Judge,
                   and Lynch, Circuit Judge.

                                         

Lydia Lizarribar-Masini on brief for appellant.
Guillermo Gil, United States Attorney, Camille Velez-Rive and Nelson
Perez-Sosa, Assistant United States Attorneys, and Jose A. Quiles-
Espinosa, Senior Litigation Counsel, on brief for appellee.

                                         

                        March 20, 1998
                                         

  Per Curiam.  Upon careful review of the briefs and record,
we perceive no merit in appellant's contentions.  
    The district court did not abuse its discretion in
refusing appellant's request to withdraw his guilty plea.  The
district court weighed the proper factors and sensibly
concluded that appellant had not shown a fair and just reason
to withdraw the plea.  That conclusion was well supported by
appellant's answers during the regular plea colloquy, along
with the testimony of appellant's former attorney.  We cannot
say that the district court was required to adopt appellant's
subsequent, contradictory statements, which the district court
found to lack credibility.  See United States v. Marrero-
Rivera, 124 F.3d 342, 347-48 (1st Cir. 1997).
    Further, the district court did not abuse its discretion
in imposing a 2-level weapons enhancement under U.S.S.G. 
2D1.1(b)(1).  That enhancement was amply supported by the
government's version of the facts as agreed to by appellant,
along with other information about the reasonably foreseeable
violent nature of the conspiracy.  At sentencing, the district
court was not required to allow appellant to attempt to impeach
a particular co-defendant's prior testimony on that point.  SeeFed. R. Crim. P. 32(c)(1).
    Affirmed.  See 1st Cir. Loc. R. 27.1.